Citation Nr: 0000418	
Decision Date: 01/06/00    Archive Date: 01/11/00

DOCKET NO.  98-20 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

The veteran's dissatisfaction with the initial rating 
assigned following a grant of service connection for right 
maxillary sinus mucous retention cyst, post operative with 
septoplasty.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel


INTRODUCTION

The veteran had active service from November 1990 to November 
1994.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 1995 rating decision by the Winston-Salem, 
North Carolina Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In February 1996, the veteran 
submitted correspondence to the RO which the Board construes 
as a notice of disagreement.  A statement of the case was 
mailed to the veteran in August 1998.  The veteran's 
substantive appeal was received in October 1998.  

In a July 1996 rating decision, entitlement to compensation 
under 38 U.S.C.A. § 1151 for residuals removal mucous 
retention cyst in right maxillary sinus cavity was denied.  
In a July 1996 letter, the veteran was notified of this 
decision and of his procedural and appellate rights.  The 
veteran raised the issue of entitlement to compensation under 
38 U.S.C.A. § 1151 again in August 1997 and August 1998.  In 
an August 1998 rating decision, the RO again denied 
entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals removal mucous retention cyst in right maxillary 
sinus cavity.  The veteran was notified of this decision and 
of his procedural and appellate rights.  Since a notice of 
disagreement has not been received, the issue entitlement to 
compensation under 38 U.S.C.A. § 1151 for residuals removal 
mucous retention cyst in right maxillary sinus cavity is not 
in appellate status and before the Board at this time.


REMAND

As noted in the introduction, the Board has construed the 
veteran's February 1996 correspondence as his notice of 
disagreement to the issue of dissatisfaction with the initial 
non-compensable rating assigned following a grant of service 
connection for right maxillary sinus mucous retention cyst, 
post operative with septoplasty.  In a subsequent May 1998 
rating decision , the RO increased the veteran's rating for 
service connection right maxillary sinus mucous retention 
cyst, post operative with septoplasty to 10 percent effective 
November 19, 1994.  The Board notes that the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") has held that a rating decision 
issued subsequent to a notice of disagreement which grants 
less than the maximum available rating does not "abrogate the 
pending appeal."  AB v. Brown, 6 Vet.App. 35, 38 (1993).  
Consequently, the matter of dissatisfaction with the initial 
rating assigned following a grant of service connection for 
right maxillary sinus mucous retention cyst, post operative 
with septoplasty remains in appellate status.  

In this case, the veteran asserts that his service-connected 
right maxillary sinus mucous retention cyst, post operative 
with septoplasty is more disabling than is represented by the 
current 10 percent rating assigned.  The veteran contends 
that his symptoms include a nose that will not stop running, 
and difficulty breathing.  The veteran also contends that he 
has had several sinus operations and must continue to use 
medications to help alleviate his symptoms.  In the veteran's 
October 1998 substantive appeal, he stated, "Headaches and 
discharge have become part of my life."

The veteran was afforded a VA examination in November 1997 in 
response to the his claim of dissatisfaction with the initial 
rating assigned following a grant of service connection for 
right maxillary sinus mucous retention cyst, post operative 
with septoplasty.  At that time, the veteran complained of 
sinus irritation and itchiness; sinus blockage; sinus 
infection; sinus headaches; constant nose drip; yellow 
mucous; corn size hardened mucous with a foul odor; 
tiredness; and difficulty breathing.  The examiner's 
objective findings included some nasal obstruction and 
rhinorrhea on the right.  X-rays of the veteran's sinuses 
revealed a residual 1.5 cm soft tissue density in the roof of 
the right maxillary sinus compatible with residual polyp or 
retention cyst.  The remaining paranasal sinuses were clear.

The examiner noted that the veteran suffered from recurrent 
chronic sinusitis.  The Board notes, however, that the 
examiner indicated that the veteran's medical records were 
not made available to the examiner for review prior to the 
examination.  In addition, the examiner did not provide an 
opinion regarding the severity of the veteran's service-
connected disability in relation to the rating criteria 
governing chronic sinusitis.  It is unclear whether the 
examiner assessed the level of severity of the veteran's 
service-connected right maxillary sinus mucous retention 
cyst, post operative with septoplasty under both the old and 
the new rating criteria as set forth below.  As such, the 
Board finds that the November 1997 VA examination was 
inadequate.

Moreover, during the pendency of the veteran's appeal, the 
portion of the VA's Schedule for Rating Disabilities that 
addresses the nose and throat was amended.  The effective 
date of the changes is October 7, 1996.  The changes in the 
VA's regulations affects the veteran's claim.  The Court has 
indicated that when a law or regulation changes after a claim 
has been filed, but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran generally applies.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991); White v. Derwinski, 1 Vet. App. 519, 
521 (1991).  However it is appropriate that consideration 
under the revised rating schedule criteria, as in this case, 
not be undertaken before such criteria became effective.  The 
Court, addressing a similar matter, stated that the effective 
date rule contained in 38 U.S.C. § 5110(g) prevents the 
application of a later, liberalizing law to a claim prior to 
the effective date of the liberalizing law, since the 
Secretary's legal obligation to apply the effective date of 
the revised regulations prevents the application, prior to 
that date, of the liberalizing law rule stated in Karnas.  
Rhodan v. West, 12 Vet.App. 55 (1998).

The Board notes that the RO addressed this issue in the May 
1998 rating decision and in the August 1998 statement of the 
case.  In the May 1998 rating decision, the RO rated the 
veteran's disability under the new criteria only after the 
effective date of October 7, 1996.  In the August 1998 
statement of the case, the RO noted that when the disability 
rating criteria are changed while a claim is pending, the new 
criteria apply only if they are more favorable.  Nonetheless, 
the November 1997 VA examiner did not express an opinion 
regarding the severity of the veteran's service-connected 
residuals removal mucous retention cyst right maxillary sinus 
cavity in relationship to either the new or the old criteria.

In light of the changes in the VA's rating criteria, as well 
as the inadequacy of the November 1997 VA examination, the 
veteran should be afforded a VA otolaryngology examination to 
determine the current nature, extent, and manifestations of 
the veteran's right maxillary sinus mucous retention cyst, 
post operative with septoplasty in relationship to both the 
old and the new rating criteria.

Finally, the Board notes that the Court recently rendered a 
decision in Fenderson v. West, 12 Vet. App 119 (1999).  The 
Board notes that, according to Fenderson, at the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found-a practice known as 
"staged" ratings.  In this case, the RO granted a 10 
percent rating for service-connected right maxillary sinus 
mucous retention cyst, post operative with septoplasty 
effective as of the effective date of service connection.  As 
such, the RO apparently did not find that staged ratings were 
warranted.  However, when the RO considers the veteran's 
claim, the actual issues in appellate status are as shown on 
the front page of this remand, and the RO should consider 
staged ratings.

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  
Accordingly, this matter is Remanded for the following 
action:

1.  The RO should obtain the names and 
addresses of all non-VA medical providers 
who treated the veteran for his service-
connected sinus condition.  After 
securing the necessary releases, the RO 
shold obtain legible copies of these 
records, if any, and associate those with 
the record that are not currently in the 
claims file.  

2.  The RO should obtain and associate 
with the claims file all VA treatment 
records of the veteran, which are not 
currently in the claims file.

3.  The veteran should be afforded a VA 
examination to determine the current 
nature, extent, and manifestations of the 
veteran's right maxillary sinus mucous 
retention cyst, post operative with 
septoplasty.  All indicated x-rays and 
laboratory tests should be completed.  
The claims file, to include all evidence 
added to the record pursuant to this 
REMAND, should be made available to the 
examiner prior to the examination.  The 
examiner should state that he/she 
reviewed the claims file prior to the 
examination.  In addition, the examiner 
should indicate the severity and 
frequency of any headaches the veteran 
gets related to his sinusitis and also 
indicate whether the veteran's sinusitis 
exhibits scabbing, discharge and/or 
crusting.  The number and duration of the 
sinusitis episodes per year should also 
be noted.  The examiner should report 
whether the veteran's sinusitis is 
moderate or severe in degree.  

4.  The RO should then readjudicate the 
veteran's claim for dissatisfaction with 
the initial rating assigned following a 
grant of service connection for right 
maxillary sinus mucous retention cyst, 
post operative with septoplasty in light 
of the guidance provided in Fenderson and 
in accordance with Karnas and with 
consideration of the old and new criteria 
for Diagnostic Codes 6502 and 6513.  The 
RO should determine the ratings for right 
maxillary sinus mucous retention cyst, 
post operative with septoplasty which are 
most favorable to the veteran with 
consideration given to the effective date 
of the change in regulations.  If the 
action taken is adverse to the veteran, 
he and his representative should be 
furnished a supplemental statement of the 
case that contains a summary of the 
relevant evidence and a citation and 
discussion of the applicable laws and 
regulations.  He should also be afforded 
the opportunity to respond to that 
supplemental statement of the case before 
the claim is returned to the Board.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The veteran need take no action until he is 
further informed, but he may furnish additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.






		
	G. JIVENS-MCRAE
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












